Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Drawings
2.        The drawings filed on 12/19/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 12/19/2018 has been received.

    Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 03/21/2019, 01/31/2020, 02/25/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 03/21/2019, 01/31/2020, 02/25/2021is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention,  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                       Claim Rejections - 35 U.S.C. 101
6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
           Step 1
           The claims under Step 1 are directed towards a system (1, 2, 5-7), a method (claim 3) and computer-readable computer medium (article of manufacture, claim 4).
          Claim 1 recites:
          A design process support system comprising:  (See step 2A prong 2)

         and an improvement support unit that is configured to inform of a concept of a design condition having a great influence on the specification item that a user desires to improve.      (Mental Processes)
          
          Step 2A, prong 1:
          The limitations of “an improvement support unit that is configured to inform of a concept of a design condition … to improve” is an abstract idea because it is directed to a mental process enumerated category of abstract ideas. The above limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind” (see MPEP 2106.04(a)(2)(III)). Because a user can desire to improve the specification item and inform about the concept of a design condition mentally i.e. this claim limitation could be "performed by human without a computer". Accordingly, at step 2A, prong one, the claim is found to recite a judicial exception and is drawn to an abstract idea.
            Step 2A, Prong 2:
          This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation fall 
           Step 2B:
          The claim as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a concept database does not add more than insignificant post/extra-solution activity to the judicial exception. Because, claim 1 is an abstract idea, requiring no more than a generic database used to store concept data which is well-understood, routine, conventional activity according to Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (see MPEP § 2106.05(d)). Therefore, the limitation “a concept database that stores concepts for different design conditions … to be associated with each other” is recitation of insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). 
          Therefore, the claim 1 is not patent eligible under 35 USC 101.
          Independent claims 3-5 are substantially similar to claim 1 and therefore are rejected under the same rationale as stated above.

          Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 2 “the improvement support unit is configured to inform of improvement … concept of the design condition” is a recitation of mental process and does not amount to significantly more than the abstract idea.
        Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 6 “an HFE processing device that is configured to perform HFE analysis …; and “a user feedback processing device that is configured to generate an HF concept …, wherein the user feedback processing device generates a prototype …” are recitations of mental process and does not amount to significantly more than the abstract idea.
        Claim 7 is dependent on claim 6, since claim 6 is dependent on claim 1, therefore claim 7 includes all the limitations of independent claim 1 as well. The limitations of claim 7 “a verification processing device that is configured to generate a final plant by performing a final HSI design, to generate a final operation guidelines … to determine that the final measurement value is valid … is within a predetermined range.” are recitations of mental process and does not amount to significantly more than the abstract idea.
        Therefore, the claims 1-7 are not patent eligible.
      
Claim Interpretation
 7.      The following is a quotation of 35 U.S.C. 112(f):
            (f) Element in Claim for a Combination. – An element in a claim for a combination may be   expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
            An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
            As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term "means" or "step" or the generic placeholder is modified by

(C)      the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
           Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 
          This application includes one or more claim limitations that do not use the word "means" but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations in claim 1, 2, 5-7 are:
 (Claims 1, 2 and 5)    “an improvement support unit that is configured to inform …”, “an improvement determination unit that is configured to determine …
 (Claims 6 and 7)     “an HFE processing device that is configured to perform …”, “a user feedback processing device that is configured to generate …”, “a verification processing device that is configured to generate …”
        Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (found in the Spec. of current application at paragraph [0007, 0061] and Fig. 9) described in the specification as performing the claimed function, and equivalents thereof.
        If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
                 Claim Rejections - 35 USC § 112

8.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
           Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 3 and 4 recite the limitation “a great influence”. In Spec. of current application, it has been stated in para [0007, 0009, 0010] such as: “a design condition having a great influence on the specification item that a user desires to improve.” The applicant didn’t provide any standard for measuring the scope of the term (great influence). The claim phrase “a great influence” is indefinite because the specification did not provide a reasonably clear and exclusive definition, leaving the ‘specification item’ as subjective without an objective boundary (i.e. how user improve the specification item, where design condition has some influence on the item) (see MPEP 2173.05(b)(iv).

           For purposes of applying prior art and to facilitate compact prosecution, Examiner construes ‘great influence’ as having influence or effect on the specification item when user desires to improve the concept of design condition.

                                          Claim Rejections - 35 U.S.C. 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
          Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over "Human Factors Engineering Program Review Model" by J. M. O’Hara et al. (hereinafter O’Hara) (IDS submitted on 03/21/2019) and in view of Sato (Pub. No. US2008/0249819A1) (IDS submitted on 03/21/2019).
          Regarding claim 1, O’Hara teaches … concepts for different design conditions, the concepts including specification items and information indicating an improvement or deterioration of the specification items so as to be associated with each other (According to Spec. of current application para [0035], an HF concept on the basis of the man-machine system concept, usability concept, accessibility concept etc. The prior art O’Hara disclosed about concepts in page 113 under Glossary section, whereas he mentioned about Concept of operations: “A concept of operations (ConOps) defines the goals and expectations for the new system from the perspective of users …” and Concept of use: “A concept of use describes how human system interface (HSI) is used to support plant operations …”. Moreover, it has been stated about ‘man-machine system concept’ (as an example of HF concept, according to Spec. of current application) human-machine systems, especially predecessor designs and those involving similar HSI technology”. Here, human-machine systems is the ‘man-machine system concept’. At the last paragraph of page 51 under section 8.4.3 (HFE Design Guidance for HSIs): “The topics in the applicant’s style guide(s) should address the scope of HSIs included in the design, and address their form, function, and operation, as well as the environmental conditions in which they will be used that are relevant to human performance.” Here, different design conditions for concepts such as design’s form, function, operation and environmental conditions that are relevant to human performance have been mentioned. O’Hara mentioned about specification in page 114 (at the very beginning of this page) as Functional requirements specification: “A specification identifying the functions and characteristics that the human-system interface and its components must accomplish or satisfy.” In page 113 (at the very end of this page) discussed about the specification item as plant safety “Functional requirements analysis identifies functions that must be performed to satisfy plant safety objectives and goals …”. Since, plant safety has been discussed in O’Hara’s disclosure as Functional requirements analysis, therefore a relation can be made between Functional requirements specification and analysis; and hence plant safety is one of the specification items. Moreover, in page 94 (2nd para of bullet point ‘Selection of HEDs to Correct’) it has been stated: “HEDs the applicant should correct are those with direct safety consequences, namely, those that could adversely impact deterioration of the specification items ‘plant safety’ has been provided by O’Hara, where he mentioned that margin of plant safety might be reduced below an acceptable level. This information indicates a deterioration of the specification items (plant safety) and this information of deterioration and specification item as plant safety are associated with each other. 
          and O’Hara teaches an improvement support unit that is configured to inform a concept of a design condition having a great influence on the specification item that a user desires to improve (According to Spec. of current application in para [0061]: “design process support system I described above may include, for example, a computer 90 as illustrated in FIG. 9 provided therein”. In Fig. 9 of current application a CPU 91 has been mentioned. Since, improvement support unit is part of design process support system, therefore, Examiner would assume that any computer or CPU might work for this type of support unit (according to Spec. of current application). O’Hara disclosed in page 34, at the last paragraph of this page: “The documented sequence of operator actions should be analyzed at a level of detail necessary to identify critical elements of the actions … The applicant should establish time estimates for individual task components (e.g. acknowledging an alarm, selecting a procedure, … and the basis for the estimates, through a method applicable to the HSI characteristics of digital computer-based I&C”. Here, an acknowledgment alarm is sent to the user/applicant, which would help to identify critical elements and design conditions for concepts such as plant/design’s function. Moreover, in order to estimate an individual task component by acknowledging an alarm’ is implicitly informing or notifying the user/applicant through the digital computer-based I&C (instrumentation and control) i.e. the computer-based I&C worked as improvement support unit which informed/acknowledged the user about the design condition (because acknowledgment alarm is one of performance shaping factors for design/plant operation). Therefore, O’Hara explicitly indicated about improvement support unit which is configured to inform the user/applicant about the concept of plant/design condition (as discussed above). O’Hara discussed in page x under Operating Experience Review section: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs. For new plants, this may be the earlier designs on which the new one is based … The issues and lessons learned from operating experience provide a basis to improve the plant’s design.” Moreover, it has been stated at the same page x under section Functional Requirements Analysis and Function Allocation: “The purpose of this element is to verify that the applicant defined those functions that must be carried out to satisfy the plant’s safety goals … A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, plant’s safety is the specification item that a user desires to improve by conducting/performing an operating experience review rd paragraph under section 7.1 Background, it has been stated: “The robustness and quality of the HRA largely depends on the analyst's understanding of the causes, modes and probabilities of human error, the personnel tasks to be performed, information about those tasks, and any task-specific factors that may influence the human performance of them … The HRA provides valuable insights into the desirable characteristics of the HSI design. Consequently, the HFE design should pay special attention to those plant scenarios, risk-important HAs, and HSIs that the PRA/HRA highlights as vital to plant safety and reliability.” Here, HRA is human reliability analysis and PRA is probabilistic safety assessment or probabilistic risk assessment (according to 2nd paragraph of same section 7.1). The quality of the HRA depends on the probabilities of human error, the personnel tasks to be performed, information about those tasks, and any task-specific factors that influence the human performance, all of these indicated that the user/applicant always desires to improve the quality of specification item such as plant’s safety and reliability);
         However, O’Hara doesn’t explicitly teach A design process support system comprising: a concept database that stores concepts. 
         Sato teaches A design process support system comprising: a concept database that stores … (Sato disclosed in page 1 para [0016]: “a design support system wherein in a design example as an improvement object, structure improvement guidelines are extracted to reduce the member costs, the assembly costs, and the losses associated with defective assemblies.” In page 2-design support system 1 according to the present invention includes input unit 10, output unit 20, … and a database unit 40. Moreover, in page 1 para [0016]: “For the processing in the design support system, there are beforehand saved, as databases, attributes, attribute values, and material work method costs which can be realized using various materials and work methods … improvement guidelines of functions and attributes for the member cost reduction, improvement guidelines of assembly operations …”. Here, Sato disclosed a design support system and database (in Fig. 1). Since, the database in Sato’s disclosure stores attributes, improvement guidelines of functions and attributes for the member cost reduction etc. therefore, this database is acting as concept database because the stored attributes, improvement guidelines of functions, operations in the database are assumed as plant/design constraints (according to Spec. of current application in para [0035], ‘constraints of the plant’ is one of concept). Therefore, Sato disclosed the concept database in his disclosure/invention);
         Therefore, O’Hara and Sato are analogous because they are related creation of improvement structure to reduce member costs, assembly costs, and losses associated with defective assemblies of a product (O’Hara indicated in page 17, 20, 21, 25 and Sato in Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Hara and Sato to have improvement guidelines which are created using similar improvement examples in the past and apply the improvement guidelines in structure to Sato disclosed in page 2 para [0017])
         Regarding claim 2, O’Hara and Sato teach The design process support system according to Claim 1, wherein O’Hara teaches the improvement support unit is configured to inform of improvement or deterioration of another specification item other than the specification item that the user desires to improve when the improvement support unit informs of the concept of the design condition (O’Hara disclosed in page 34, at the last paragraph of this page: “The documented sequence of operator actions should be analyzed at a level of detail necessary to identify critical elements of the actions … The applicant should establish time estimates for individual task components (e.g. acknowledging an alarm, selecting a procedure, … and the basis for the estimates, through a method applicable to the HSI characteristics of digital computer-based I&C”. Here, an acknowledgment alarm is sent to the user/applicant, which would help to identify critical elements and performance shaping factors for design/plant operation eventually informing or notifying about design conditions for concepts such as plant/design’s function. Moreover, in order to estimate an individual task component by acknowledging an alarm’ is implicitly informing or digital computer-based I&C (instrumentation and control) i.e. the computer-based I&C worked as improvement support unit which informed/acknowledged the user about the design condition (because acknowledgment alarm is one of performance shaping factors for design/plant operation). Therefore, O’Hara explicitly indicated about improvement support unit which is configured to inform the user/applicant about the concept of plant/design condition (as discussed above). O’Hara disclosed in page x under Operating Experience Review section: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs. For new plants, this may be the earlier designs on which the new one is based … The issues and lessons learned from operating experience provide a basis to improve the plant’s design.” Moreover, it has been stated at the same page x under section Functional Requirements Analysis and Function Allocation: “The purpose of this element is to verify that the applicant defined those functions that must be carried out to satisfy the plant’s safety goals … A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, plant’s safety is the specification item that a user desires to improve by conducting/performing an operating experience review (OER) is to identify HFE related safety issues. O’Hara discussed in page 21 under section Important Human Actions (continuation of page 20): “If errors occurred in the execution of the HAs, the applicant should identify insights to the needed improvements in human performance.” Here, ‘human performance’ is another specification item other than the specification item (plant’s safety) that the user desires to improve).
Regarding claim 3, O’Hara teaches A control method comprising: (O’Hara disclosed in page 34 (at last paragraph of this page): “The applicant should establish time estimates for individual task components … and the basis for the estimates, through a method applicable to the HSI characteristics of digital computer-based I&C”. Here, I &C stands for instrumentation and control, (according to acronyms in page xv), therefore, O’Hara indicated about a control method in his disclosure);
          O’Hara teaches … concepts for different design conditions, the concepts including specification items and information indicating an improvement or deterioration of the specification items so as to be associated with each other (O’Hara disclosed about concepts in page 113 under Glossary section, whereas he mentioned about Concept of operations: “A concept of operations (ConOps) defines the goals and expectations for the new system from the perspective of users …” and Concept of use: “A concept of use describes how human system interface (HSI) is used to support plant operations …”. Moreover, it has been stated about ‘man-machine system concept’ (as an example of HF concept, according to Spec. of current application) in page 50 under section 8.4.1 (HSI Design Inputs): “An input to the HSI design should encompass lessons learned from other complex human-machine systems, especially predecessor designs and those involving similar HSI technology”. Here, human-machine systems is the ‘man-machine system concept’. At the last paragraph of page 51 under section 8.4.3 (HFE Design Guidance for HSIs): “The topics in the applicant’s style guide(s) should address the scope of HSIs included different design conditions for concepts such as design’s form, function, operation and environmental conditions that are relevant to human performance have been mentioned. O’Hara mentioned about specification in page 114 (at the very beginning of this page) as Functional requirements specification: “A specification identifying the functions and characteristics that the human-system interface and its components must accomplish or satisfy.” In page 113 (at the very end of this page) discussed about the specification item as plant safety “Functional requirements analysis identifies functions that must be performed to satisfy plant safety objectives and goals …”. Since, plant safety has been discussed in O’Hara’s disclosure as Functional requirements analysis, therefore a relation can be made between Functional requirements specification and analysis; and hence plant safety is one of the specification items. Moreover, in page 94 (2nd para of bullet point ‘Selection of HEDs to Correct’) it has been stated: “HEDs the applicant should correct are those with direct safety consequences, namely, those that could adversely impact personnel performance such that the margin of plant safety may be reduced below an acceptable level.” Here, an example of deterioration of the specification items ‘plant safety’ has been provided by O’Hara, where he mentioned that margin of plant safety might be reduced below an acceptable level. This information indicates a deterioration of the specification items (plant safety) and this information of deterioration and specification item as plant safety are associated with each other. 
and O’Hara teaches informing of a concept of a design condition having a great influence on the specification item that a user desires to improve (O’Hara discussed in page x under Operating Experience Review section: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs. For new plants, this may be the earlier designs on which the new one is based … The issues and lessons learned from operating experience provide a basis to improve the plant’s design.” Moreover, it has been stated at the same page x under section Functional Requirements Analysis and Function Allocation: “The purpose of this element is to verify that the applicant defined those functions that must be carried out to satisfy the plant’s safety goals … A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, plant’s safety is the specification item that a user desires to improve by conducting/performing an operating experience review (OER) is to identify HFE related safety issues. In page 34, at the last paragraph of this page, it has been mentioned: “The documented sequence of operator actions should be analyzed at a level of detail necessary to identify critical elements of the actions … The applicant should establish time estimates for individual task components (e.g. acknowledging an alarm, selecting a procedure, …” Here, by acknowledging an alarm as an individual task components can be assumed that the system is informing or notifying the user by sending an acknowledgment alarm, which would help to identify critical elements and performance shaping design conditions for concepts such as design’s form, function, operation and environmental conditions. Therefore, functional requirements analysis (FRA) identifies plant functions or design operation which is eventually one of design condition as well. In page 43 3rd paragraph of section 7.1 Background, it has been stated: “The robustness and quality of the HRA largely depends on the analyst's understanding of the causes, modes and probabilities of human error, the personnel tasks to be performed, information about those tasks, and any task-specific factors that may influence the human performance of them … The HRA provides valuable insights into the desirable characteristics of the HSI design. Consequently, the HFE design should pay special attention to those plant scenarios, risk-important HAs, and HSIs that the PRA/HRA highlights as vital to plant safety and reliability.” Here, HRA is human reliability analysis and PRA is probabilistic safety assessment or probabilistic risk assessment (according to 2nd paragraph of same section 7.1). The quality of the HRA depends on the probabilities of human error, the personnel tasks to be performed, information about those tasks, and any task-specific factors that influence the human performance, all of these indicated that the user/applicant always desires to improve the quality of specification item such as plant’s safety and reliability);
         However, O’Hara doesn’t teach storing concept …  
         Sato teaches storing concept … (Sato disclosed in page 1 para [0016]: “For the processing in the design support system, there are beforehand saved, as databases, databases store attributes, improvement guidelines of functions and attributes for the member cost reduction etc. therefore, these stored attributes, improvement guidelines of functions, operations in the database are assumed as concept of plant/design constraints (according to Spec. of current application in para [0035], ‘constraints of the plant’ is one of concept), i.e. storing concept is being performed in Sato’s disclosure).
         Therefore, O’Hara and Sato are analogous because they are related creation of improvement structure to reduce member costs, assembly costs, and losses associated with defective assemblies of a product (O’Hara indicated in page 17, 20, 21, 25 and Sato in Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Hara and Sato to have improvement guidelines which are created using similar improvement examples in the past and apply the improvement guidelines in structure to assure that the plant design meets the commitment to HFE (human factors engineering, according to acronyms in page xv). One of ordinary skill in the art would have been motivated to make such a combination because it would allow applicant to identify and analyze the HFE-related problems “by analyzing functions, attributes, and assembly operations and attributes of the constituent elements of the improvement object product, it is possible to produce a structure improvement guide line which reduces the member Sato disclosed in page 2 para [0017])
          Regarding claim 5, O’Hara teaches … concepts for different design conditions, the concepts including specification items and information indicating an improvement or deterioration of the specification items so as to be associated with each other (O’Hara disclosed about concepts in page 113 under Glossary section, whereas he mentioned about Concept of operations: “A concept of operations (ConOps) defines the goals and expectations for the new system from the perspective of users …” and Concept of use: “A concept of use describes how human system interface (HSI) is used to support plant operations …”. Moreover, it has been stated about ‘man-machine system concept’ (as an example of HF concept, according to Spec. of current application) in page 50 under section 8.4.1 (HSI Design Inputs): “An input to the HSI design should encompass lessons learned from other complex human-machine systems, especially predecessor designs and those involving similar HSI technology”. Here, human-machine systems is the ‘man-machine system concept’. At the last paragraph of page 51 under section 8.4.3 (HFE Design Guidance for HSIs): “The topics in the applicant’s style guide(s) should address the scope of HSIs included in the design, and address their form, function, and operation, as well as the environmental conditions in which they will be used that are relevant to human performance.” Here, different design conditions for concepts such as design’s form, function, operation and environmental conditions that are relevant to human performance have been mentioned. O’Hara mentioned about specification in page 114 (at the very beginning of this page) as Functional requirements specification: “A specification identifying the functions and specification item as plant safety “Functional requirements analysis identifies functions that must be performed to satisfy plant safety objectives and goals …”. Since, plant safety has been discussed in O’Hara’s disclosure as Functional requirements analysis, therefore a relation can be made between Functional requirements specification and analysis; and hence plant safety is one of the specification items. Moreover, in page 94 (2nd para of bullet point ‘Selection of HEDs to Correct’) it has been stated: “HEDs the applicant should correct are those with direct safety consequences, namely, those that could adversely impact personnel performance such that the margin of plant safety may be reduced below an acceptable level.” Here, an example of deterioration of the specification items ‘plant safety’ has been provided by O’Hara, where he mentioned that margin of plant safety might be reduced below an acceptable level. This information indicates a deterioration of the specification items (plant safety) and this information of deterioration and specification item as plant safety are associated with each other.
          O’Hara teaches an improvement determination unit that is configured to determine whether the specification item to be improved by a user is a specification item to be improved, which is internally derived from the user or a specification item to be improved, which is common to a plurality of users (According to Spec. of current application in para [0061]: “design process support system I described above may include, for example, a computer 90 as illustrated in FIG. 9 provided therein”. In Fig. 9 of current application a CPU 91 has been mentioned. Since, improvement determination unit is part of design process support system, therefore, O’Hara discussed in page 84 under section 11.4.3: “the objective of the ISV review is to verify that the applicant validated, using performance-based tests, that the integrated system design (i.e., hardware, software, procedures and personnel elements) supports the safe operation of the plant. The scenarios for ISV (integrated system validation, according to Acronyms) should be performed using a simulator, or other suitable representation of the system, to determine the complete design’s adequacy to support safe operations.” Here, the simulator is a computer system which used to determine the complete plant/design’s safety operations i.e. the simulator worked as improvement determination unit which determined the plant’s safety as specification item (by performing ISV review to supports the safe operation of the plant and improve plant’s safety). Therefore, O’Hara explicitly indicated about improvement determination unit which is configured to determine if the specification item (plant’s safety) to be improved by the user. Moreover, it has been stated in page x under section Functional Requirements Analysis and Function Allocation: “The purpose of this element is to verify that the applicant defined those functions that must be carried out to satisfy the plant’s safety goals … A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, plant’s safety is the specification item that a user desires to improve by conducting/performing an operating experience review (OER) is to identify HFE related safety issues. Therefore, it got determined by the user/applicant (when performed OER to identify HFE related safety issues) whether the plant’s safety as specification item to derived from suitable HFE studies and analyses that afford accurate and complete inputs to the assessment criteria for the design process …” In page 11 (just before section 2.4.2, last bullet point of ‘General HFE Program Goals and Scope’): “The applicant’s HFE program should involve plant personnel to ensure that the following are considered from a user’s perspective in establishing the requirements for the modification and evaluating the outputs of the design process …”. In page 35 under section ‘Additional Considerations for Reviewing the HFE Aspects of Plant Modifications’: “the task analysis should identify and examine any adjustments made to the previous HSIs by users, such as notes and external memory aids, suggesting that the previous design does not fully meet the users’ needs.” Therefore, it is understood that plant safety as specification item got improved which internally derived by the users (when user’s perspective had been considered to establish the requirements for the modification of the plant/design) and this derivation had been considered by multiple/plurality of users (as discussed in page 35));
        However, O’Hara doesn’t explicitly teach A design process support system comprising: a concept database that stores concepts. 
          Sato teaches A design process support system comprising: a concept database that stores concepts (Sato disclosed in page 1 para [0016]: “a design support system wherein in a design example as an improvement object, structure improvement guidelines are extracted to reduce the member costs, the assembly costs, and the losses associated with defective assemblies.” In page 2-database unit 40. Moreover, in page 1 para [0016]: “For the processing in the design support system, there are beforehand saved, as databases, attributes, attribute values, and material work method costs which can be realized using various materials and work methods … improvement guidelines of functions and attributes for the member cost reduction, improvement guidelines of assembly operations …”. Here, Sato disclosed a design support system and database (in Fig. 1). Since, the database in Sato’s disclosure stores attributes, improvement guidelines of functions and attributes for the member cost reduction etc. therefore, this database is acting as concept database because the stored attributes, improvement guidelines of functions, operations in the database are assumed as plant/design constraints (according to Spec. of current application in para [0035], ‘constraints of the plant’ is one of concept). Therefore, Sato disclosed the concept database in his disclosure/invention);
         Therefore, O’Hara and Sato are analogous because they are related creation of improvement structure to reduce member costs, assembly costs, and losses associated with defective assemblies of a product (O’Hara indicated in page 17, 20, 21, 25 and Sato in Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Hara and Sato to have improvement guidelines which are created using similar improvement examples in the past and apply the improvement guidelines in structure to Sato disclosed in page 2 para [0017])
           Regarding claim 6, O’Hara and Sato teach The design process support system according to Claim 1 comprising: further O’Hara teaches an HFE processing device that is configured to perform HFE analysis relating to a plant function, a task, a staff assignment, a human reliability, and an operation experience reflection (O’Hara disclosed in page 14 under section 2.4.5 and bullet point 4: “The applicant’s plan should specify HFE facilities, equipment, tools, and techniques (such as laboratories, simulators, rapid prototyping software) that the HFE program will employ.” Here, HFE program employs or implements applicant’s plan using equipment, tools e.g. simulator. Therefore, the simulator can be assumed as HFE processing device that is configured to perform HFE analysis or any HFE activities in the plant design. O’Hara mentioned about HFE analysis in page 4, 10 and 38, wherein it has been disclosed in page 38 last paragraph under section Review Criteria: “The applicant’s staffing analysis should be iterative; that is, the initial staffing goals should be modified as information from the HFE analyses from other elements becomes available.” In page 12 in bullet point ‘Team Staffing’ (under section 2.4.2): “The applicant should describe staffing in terms of job descriptions and assignments of team personnel.” Here, staff/personnel assignment has been indicated as part or related to HFE analysis. It has been mentioned in page x under section ‘Functional Requirements Analysis and Function Allocation’: “A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, the plant functions which got identified by FRA (functional requirements analysis) and this FRA is one of the review elements in HFE program/analysis. It has been stated in page xi (under section ‘Task Analysis’ at the beginning of the page): “The functions allocated to plant personnel define the roles and responsibilities that they then accomplish via human actions (HAs). HAs can be divided into tasks, a group of related activities with a common objective or goal. The objective of this review is to verify that the applicant undertook analyses identifying the specific tasks needed to accomplish personnel functions …”. Therefore, identifying the task is one of the review elements in HFE program/analysis, which is required to accomplish personnel/labor functions. In page xiii ‘Human Reliability Analysis’ has been mentioned in ‘Human Performance Monitoring’ section, where this Human Performance Monitoring is one of the review elements in HFE program/analysis and human reliability can be viewed as human factors aspect. Moreover, operation experience reflection had been identified as ‘operating experience review (OER) in page x under section Operating Experience Review. It has been stated: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs.” Here operating 
          and O’Hara teaches a user feedback processing device that is configured to generate an HF concept based on an operation experience in the concepts, constraints of a plant, and a past operation experience at similar plants based on the results of the HFE analysis (O’Hara disclosed in page 85 under section 11.4.3.2: “The applicant should develop detailed test objectives to provide evidence that the integrated system adequately supports plant personnel in safely operating the plant, … Validate that the design has adequate capability for alerting, informing controlling, and feedback such that personnel tasks are successfully completed during normal plant evolutions …”; It has been stated in page 88 under section 11.4.3.5.1, bullet point 2: “The applicant should identify the primary task measures applicable to each ISV scenario … For complicated tasks … it may be appropriate to undertake a fine-grained analysis, such as identifying the task’s components, … taking actions, and obtaining feedback.”; It has been mentioned in last paragraph of page 85: “ISV employs a hierarchal set of performance measures including measures of plant performance, personnel task performance ….” (ISV stands for integrated system validation, according to Acronyms in page xv); Moreover, in page 86 under section 11.4.3.3, it has been discussed that “The testbed’s environmental fidelity should be represented with high physical fidelity … for example … computers, and communications equipment should be represented in validation tests.” Here, feedback get obtained while performing validation task (employing ISV) to measures plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform O’Hara explicitly indicated about device/tool (computers, communications equipment) which might be used as user feedback processing device to provide feedback related to validation test on design/plant. O’Hara disclosed in page x under section ‘Operating Experience Review’: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs. For new plants, this may be the earlier designs on which the new one is based”; “The objective of this element is to verify that the applicant identified and analyzed HFE-related problems and issues in previous designs … negative features of predecessor designs may be avoided in the current one, while retaining positive features. The OER should consider the predecessor systems upon which the design is based, the technological approaches selected”. Here, the plant’s safety or HFE related safety is the HF concept, where this concept is based on the operating experience review (OER), to identify HFE related safety issues. Since OER should provide information on the performance of predecessor designs that means new plants/design get developed based on the earlier designs (i.e. negative features of predecessor designs get avoided, while positive features get retained in new/present design). Therefore it is understood technological approaches get selected from predecessor systems upon which the new design/plant is based on i.e. that past operation experience from operating experience review (OER) can be applied at similar or present plants/design that is based on the result of HFE analysis (OER is one of the element in HFE program/analysis). Moreover, in page x under section ‘Functional Requirements Analysis and Function Allocation’, it has been stated “A functional constraints of the design, and sets a framework … in regulating plant processes.” Here, functional requirements analysis (FRA) identifies plant functions, which satisfy the plant’s overall operating and safety objectives, FRA also determines constraints of the design and FRA is one of the element in HFE program/analysis. Therefore, it can conclude that plant’s overall safety as HF concept which depends on the different elements of HFE analysis); 
         wherein O’Hara teaches the user feedback processing device generates a prototype based on the HF concept and feeds back information of the prototype to the HFE processing device (O’Hara disclosed in page 116 the definition of prototype as: “A dynamic representation of a human-system interface that is not linked to a process model or simulator. A model of an interface that includes the functions and capabilities expected in the final system”. In page 1 under section 1.1 (at 3rd paragraph): “HFE reviews includes the design process, the final design, its implementation, and ongoing performance monitoring.” In page 99 under section 12.4.1 at bullet point 2: “The applicant should compare the final HSIs, procedures, and training with the detailed description of the design to verify that they conform to the planned design resulting from the HFE design process and V&V activities. This verification should compare the actual HSI, procedures, and training materials to design descriptions and documents.” Here, V&V is verification and validation (according to Acronyms in page xvi), the final design or final HSIs is a prototype that is based on the HF concept plant safety. Since, (according to definition of prototype in page 116) prototype is a dynamic representation of a human-prototyping software) that the HFE program will employ.” In page 104 under bullet point 3, it has been stated: “The applicant should structure the program such that: feedback of information and corrective actions are accomplished in a timely manner”. Here, O’Hara indicated that the performance monitoring program should be structured in such way that information related to plant’s safety can be supplied or feedback is provided, which is an important aspect of HFE program. Moreover, it has been discussed in O’Hara’s disclosure that applicant/user can specify his plan related to plant’s safety in final design (which is a prototype based on HF concept, discussed above) to a simulator or equipment/tool which is eventually feeding back information to a HFE processing device).
           Regarding claim 7, O’Hara and Sato teach The design process support system according to Claim 6 comprising: further O’Hara teaches a verification processing device that is configured to generate a final plant by performing a final HSI design, to generate a final operation guidelines, to generate a final training program (O’Hara disclosed in page 86 under section 11.4.3.3, it has been discussed that “The testbed’s environmental fidelity should be represented with high physical fidelity … for example … computers, and communications equipment should be represented in validation tests.” Here, validation task (employing ISV) get performed to measures plant performance, personnel task performance and computers, communication equipment, tools have been recommended to perform validation tests. O’Hara explicitly indicated about verification processing device where device/tool (computers, communications equipment) are used to perform validation test on design/plant. In page 74 at 2nd paragraph: “Many design documents (e.g., ISO 11064) recommend conducting V&V throughout the design process. NUREG-0711 agrees with that recommendation, but with these activities being called “HSI Tests and Evaluations” (see the HSI Design element, Section 8.4.6). As such, they are distinguishable from V&V since they are activities whereby issues on HSI subsystem design (such as the coding techniques used in the alarm system) are explored and evaluated. V&V, as used in NUREG-0711, is considered a test that final design requirements are met.” Here, V&V is verification and validation evaluations are performed on HSI design and final plant/design get generated. O’Hara discussed about HFE guidelines in page 83 under section 11.4.2.3: “the objective of the HFE Design Verification review is to evaluate the applicant’s verification that the design of the HSIs conforms to HFE guidelines. The applicant should base the criteria used for HFE Design Verification on HFE guidelines. Applicants should identify a subset of guidelines appropriate to a specific design based on the HSI characterization.” Here, a final operation guidelines have been indicated when HFE Design Verification is performed on the design of the HSIs and conforms the HFE guidelines. Applicant will use this HFE guidelines as a base to perform the HFE Design Verification, where subset of guidelines are identified to a specific design based on the HSI characterization. O’Hara disclosed in page 103 under section 13.2: “The NRC staff uses the review criteria in this section to verify that the applicant prepared a human performance monitoring program … The applicant may incorporate this monitoring program into their problem identification and resolution program and their 
          O’Hara teaches to compare actual measurement values of the final plant, the final operation guidelines, and the final training program with the specification values (O’Hara disclosed in page 99 under section 12.4.1 at bullet point 2: “The applicant should compare the final HSIs, procedures, and training with the detailed description of the design to verify that they conform to the planned design resulting from the HFE design process and V&V activities. This verification should compare the actual HSI, procedures, and training materials to design descriptions and documents.” Here, the final HSIs, procedures means final plant/design and operation guidelines respectively. Moreover, in page 90 Table 11-2, ‘Basis for Performance Criteria’, where performance of the integrated system is compared with a quantified performance requirement, with a criterion established using a benchmark system and with a criterion using many predecessor systems. In page 6 under section 9.3: “The products of the applicant’s procedure development program are the generic technical guidelines, the procedure writers’ guides, and the full set of plant procedures. This material should conform to the acceptance criteria specified in SRP …”. Here, SRP is Standard Review Plan (according to Acronyms in page xvi), the acceptance criteria specified by 
          and O’Hara teaches to determine that the final measurement value is valid when the comparison result is within a predetermined range (O’Hara indicated about predetermined range as acceptable lists in page 64 in bullet point 3 under section ‘Review Criteria’ (which emphasize accepted human factors engineering principles): “The applicant should develop a writer’s guide to establish the process for developing technical procedures that are complete, accurate, consistent, … and specifying acceptable lists of abbreviations/acronyms and terms to be used”. It has been stated in page 74-75 under section 11.3: “The product of the applicant’s V&V program is a completed design that is verified and validated … the complete set of detailed scenarios for ISV (and how they were identified through the Sampling of Operational Conditions), performance measures, and acceptance criteria”. In page 83 under section 11.4.2.3 at bullet point 1: “Applicants should identify a subset of guidelines appropriate to a specific design based on the HSI characterization; at bullet point 2: “Procedures for comparing the characteristics of the HSIs with HFE guidelines for (1) the defined sampling of operational conditions … Procedures for determining for each guideline whether the HSI is "acceptable" … A judgment that an HSI is “acceptable” should be made only if .
            Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over "Human Factors Engineering Program Review Model" by J. M. O’Hara et al. (hereinafter O’Hara) (IDS submitted on 03/21/2019), in view of Sato (Pub. No. US20080249819A1) (IDS submitted on 03/21/2019) and further in view of Hoffberg et al. (hereinafter Hoffberg) (Patent No. US8364136B2).
             Regarding claim 4, O’Hara teaches … concepts for different design conditions, the concepts including specification items and information indicating an improvement or deterioration of the specification items so as to be associated with each other (O’Hara disclosed about concepts in page 113 under Glossary section, whereas he mentioned about Concept of operations: “A concept of operations (ConOps) defines the goals and expectations for the new system from the perspective of users …” and Concept of use: “A concept of use describes how human system interface (HSI) is used to support plant operations …”. Moreover, it has been stated about ‘man-machine system concept’ (as an human-machine systems, especially predecessor designs and those involving similar HSI technology”. Here, human-machine systems is the ‘man-machine system concept’. At the last paragraph of page 51 under section 8.4.3 (HFE Design Guidance for HSIs): “The topics in the applicant’s style guide(s) should address the scope of HSIs included in the design, and address their form, function, and operation, as well as the environmental conditions in which they will be used that are relevant to human performance.” Here, different design conditions for concepts such as design’s form, function, operation and environmental conditions that are relevant to human performance have been mentioned. O’Hara mentioned about specification in page 114 (at the very beginning of this page) as Functional requirements specification: “A specification identifying the functions and characteristics that the human-system interface and its components must accomplish or satisfy.” In page 113 (at the very end of this page) discussed about the specification item as plant safety “Functional requirements analysis identifies functions that must be performed to satisfy plant safety objectives and goals …”. Since, plant safety has been discussed in O’Hara’s disclosure as Functional requirements analysis, therefore a relation can be made between Functional requirements specification and analysis; and hence plant safety is one of the specification items. Moreover, in page 94 (2nd para of bullet point ‘Selection of HEDs to Correct’) it has been stated: “HEDs the applicant should correct are those with direct safety deterioration of the specification items ‘plant safety’ has been provided by O’Hara, where he mentioned that margin of plant safety might be reduced below an acceptable level. This information indicates a deterioration of the specification items (plant safety) and this information of deterioration and specification item as plant safety are associated with each other. 
          and O’Hara teaches informing of a concept of a design condition having a great influence on the specification item that a user desires to improve (O’Hara discussed in page x under Operating Experience Review section: “The main purpose of conducting an operating experience review (OER) is to identify HFE related safety issues. The OER should provide information on the performance of predecessor designs. For new plants, this may be the earlier designs on which the new one is based … The issues and lessons learned from operating experience provide a basis to improve the plant’s design.” Moreover, it has been stated at the same page x under section Functional Requirements Analysis and Function Allocation: “The purpose of this element is to verify that the applicant defined those functions that must be carried out to satisfy the plant’s safety goals … A functional requirements analysis (FRA) identifies those plant functions that must be performed to satisfy the plant’s overall operating and safety objectives and goals.” Here, plant’s safety is the specification item that a user desires to improve by conducting/performing an operating experience review (OER) is to identify HFE related safety issues. In page 34, at the last paragraph of acknowledging an alarm, selecting a procedure, …” Here, by acknowledging an alarm as an individual task components can be assumed that the system is informing or notifying the user by sending an acknowledgment alarm, which would help to identify critical elements and performance shaping factors for design/plant operation.  Since, it has been discussed (in page 51 under section 8.4.3) about design conditions for concepts such as design’s form, function, operation and environmental conditions. Therefore, functional requirements analysis (FRA) identifies plant functions or design operation which is eventually one of design condition as well. In page 43 3rd paragraph of section 7.1 Background, it has been stated: “The robustness and quality of the HRA largely depends on the analyst's understanding of the causes, modes and probabilities of human error, the personnel tasks to be performed, information about those tasks, and any task-specific factors that may influence the human performance of them … The HRA provides valuable insights into the desirable characteristics of the HSI design. Consequently, the HFE design should pay special attention to those plant scenarios, risk-important HAs, and HSIs that the PRA/HRA highlights as vital to plant safety and reliability.” Here, HRA is human reliability analysis and PRA is probabilistic safety assessment or probabilistic risk assessment (according to 2nd paragraph of same section 7.1). The quality of the HRA depends on the probabilities of human error, the personnel tasks to be influence the human performance, all of these indicated explicitly that the user/applicant always desires to improve the quality of specification item such as plant’s safety and reliability);
         However, O’Hara doesn’t teach storing concepts …  
         Sato teaches storing concepts … (Sato disclosed in page 1 para [0016]: “For the processing in the design support system, there are beforehand saved, as databases, attributes, attribute values, and material work method costs which can be realized using various materials and work methods … improvement guidelines of functions and attributes for the member cost reduction, improvement guidelines of assembly operations …”. Here, databases store attributes, improvement guidelines of functions and attributes for the member cost reduction etc. therefore, these stored attributes, improvement guidelines of functions, operations in the database are assumed as concept of plant/design constraints (according to Spec. of current application in para [0035], ‘constraints of the plant’ is one of concept), i.e. storing concept is being performed in Sato’s disclosure).
         Therefore, O’Hara and Sato are analogous because they are related in creation of improvement structure to reduce member costs, assembly costs, and losses associated with defective assemblies of a product (O’Hara indicated in page 17, 20, 21, 25 and Sato in Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Hara and Sato to have improvement guidelines which are created using similar improvement examples in the past and apply the improvement guidelines in structure to Sato disclosed in page 2 para [0017])
          However, O’Hara and Sato don’t teach A non-transitory computer-readable computer medium storing a program causing a computer to execute: 
          Hoffberg teaches A non-transitory computer-readable computer medium storing a program causing a computer to execute: (Hoffberg disclosed in col. 77-78 lines 64-65 and lines 3-7: “The program options may, for example, be transmitted as an electronic program guide, … by physical transfer of a computer readable storage medium, such as a CD-ROM or floppy disk. The electronic program guide may include not only semantic or human-readable information, but also other types of metadata relating to or describing the program content.” In col. 7 lines 43-45: “the computer interface learns a task defined (inherently or explicitly) by the user and subsequently executes the task.” Therefore, it is understood that electronic program which might contains metadata related to or describing the program content is stored in computer readable storage medium and the computer device/interface execute any task or command it receive from the user).
O’Hara, Sato and Hoffberg are analogous because they are related in recognizing human factors which is considered as one of integral part of a design. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Hara and Sato with Hoffberg to integrate human factors requirements into design, products, work system and task in order to provide lower lifecycle costs, improve safety and enhance overall system performance. One of ordinary skill in the art would have been motivated to make such a combination because it would allow users or any design to have “certain human factors design concepts, heretofore unexploited in the design of consumer electronics devices and industrial controls, have been incorporated, and new precepts developed.” (Hoffberg disclosed in col. 54 lines 63-66)
   
Conclusion
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffberg et al. (Patent No. US8892495B2) disclosed “The present invention optimizes the input scheme for programming an event-driven device, and can also be applied to many types of programmable devices. Thus, certain human factors design concepts, heretofore unexploited in the design of consumer electronics devices and industrial controls, have been incorporated.”
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 

   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /NUPUR DEBNATH/ Examiner, Art Unit 2129                                                                                                                                                                                                       

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129